tcmemo_2012_217 united_states tax_court booker t morris iii and jarmese l roberts morris petitioners v commissioner of internal revenue respondent docket no 19139-10l filed date booker t morris iii and jarmese l roberts morris pro sese susan k greene for respondent memorandum findings_of_fact and opinion cohen judge this case was commenced under sec_6330 in response to a notice_of_determination concerning collection actions with respect to petitioners’ unpaid income_tax liabilities for and and booker t morris’ liability for sec_6672 trust fund penalties for the last quarterly tax period of four quarterly tax periods in quarterly periods ended march september and date and all four quarterly periods in all section references are to the internal_revenue_code the primary issue for decision is whether refunds claimed by petitioners on their income_tax returns were erroneously and inadequately applied to the various unpaid liabilities findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in texas at the time the petition was filed until booker t morris iii petitioner was a practicing attorney jarmese l roberts morris ms morris was an administrator during and petitioner maintained his law practice through booker t morris iii associates p c pc and reported the results of that practice on corporate_income_tax returns of the pc on date the internal_revenue_service irs sent to petitioner by certified mail a letter trust funds recovery penalty letter informing petitioner that the irs proposed to assess against him trust fund penalties for some but not all of the quarterly periods identified above and advising him of his right to appeal or protest the proposed action the letter was sent to petitioners’ correct address but was returned unclaimed after two notices of attempted delivery by the post office the trust fund penalties were duly assessed after the time for protest or appeal had passed the assessed amounts were determined in accordance with regular irs procedures used to calculate trust fund penalties for failure to pay over employment_taxes shown due on employer’s quarterly payroll tax returns petitioners filed joint federal_income_tax returns for through inclusive the returns for and showed balances due which were duly assessed by the irs petitioners’ returns for and through inclusive reported overpayments and requested that the overpayments be refunded to them at the time the joint returns requesting refunds were filed petitioners owed various liabilities for earlier years rather than paying the requested refunds the irs applied the claimed overpayments to the outstanding liabilities although the application of overpayments was neither chronological nor otherwise systematic each credit for a claimed overpayment was reflected in irs records of assessments of civil penalties and income_tax owed by petitioners so far as the record reflects petitioners did not dispute the application of the overpayments or direct that they be applied to specific liabilities until date when the collection action that resulted in the notice_of_determination was being reviewed in the irs office of appeals on date the irs filed a notice_of_federal_tax_lien for ms morris’ income_tax_liability for and a duly assessed civil penalty liability for the tax period ended date liability ms morris submitted four offers-in-compromise from date to date each of which was ultimately denied by the irs the pendency of the offers-in-compromise however extended the period of limitations on collection of the liability to date the lien was released in date pursuant to a program by which a lien is automatically released years after it is filed on date the irs applied an overpayment credit claimed on petitioners’ income_tax return to the liability on date the irs ceased attempts to collect any part of the dollar_figure then remaining on the liability on date a letter final notice_of_intent_to_levy and notice of your right to a hearing was sent to petitioner with respect to his trust fund liabilities for the quarter ended date and the quarters in and that are the subject of the determination under review here also on that date a letter was sent to petitioners with respect to their income_tax liabilities for and petitioners requested a hearing on each notice claiming offsets generating refunds to be applied to the unpaid balances the requests for hearing were referred to an appeals settlement officer who reviewed transcripts of account and administrative files and verified that all legal and procedural requirements had been met before the final notices of intent to levy had been issued during a series of exchanges by letter fax and telephone the settlement officer explained to petitioner how overpayment credits had been applied to the unpaid liabilities and that offsets are routinely applied to the oldest balances to minimize accrual of penalties and interest the settlement officer advised petitioner of the availability of and requirements for an offer-in-compromise as well as requests for abatement of interest and requests for sec_6015 relief by ms morris petitioner declined to pursue a collection alternative instead petitioner sent letters dated june and requesting that overpayments claimed on income_tax returns be applied in ways specified by petitioner rather than in the manner previously applied by the irs notices of determination sustaining the proposed levies were sent on date opinion petitioners contend that the overpayments claimed on their income_tax returns for and through inclusive should be applied to the unpaid balances of their outstanding liabilities in accordance with their designation by letters sent in date rather than as applied by the irs for many years before the collection action under review here commenced they also claim that collection of the liability was barred by the statute_of_limitations at the time the last credit was applied and that the trust fund penalties are incorrect because they are inconsistent with the corporate_income_tax returns filed by petitioner’s pc for the years in which the penalties accrued they have neither produced credible_evidence nor cited authorities in support of their positions overpayments by a taxpayer may be applied to other tax_liabilities of the taxpayer at the discretion of the irs see sec_6402 weber v commissioner t c ___ ___ slip op pincite date sec_301_6402-3 proced admin regs although in some circumstances the taxpayer may elect on a return to have an overpayment applied to a preexisting or future liability petitioners requested refunds on each overpayment return because of the outstanding liabilities they were not entitled to those refunds they are not entitled to compel retroactively the application of overpayments to long-outstanding liabilities in the manner that they belatedly suggest using transcripts of petitioners’ accounts the settlement officer explained to petitioner the manner in which the overpayments were applied there was testimony at trial explaining the transcripts and the policies and practices by which various transactions and entries occurred the application of specific credits to specific liabilities was detailed in respondent’s answering brief petitioners did not file a reply brief ordered by the court and at no time have they pointed to an erroneous transaction in the irs records or to an overpayment credit that was not applied to one of their many outstanding liabilities petitioner belatedly attempts to dispute the amounts of the trust fund liability penalties that were assessed against him in relation to his pc respondent contends that petitioner is precluded from doing so because he had a prior opportunity in response to the letter sent to him in date even though respondent acknowledges that the letter was not actually received by petitioner see sec_6330 132_tc_301 because the letter was sent to the correct address and unclaimed after two notices of attempted delivery respondent contends that we should assume that petitioner refused delivery see 114_tc_604 we are not persuaded that we can conclude on this record that petitioner deliberately refused delivery moreover the letter did not address all of the periods involved in this case even if petitioner is entitled to dispute the underlying liabilities however he has offered only vague arguments that the assessed trust fund penalties are inconsistent with his corporate_income_tax returns and that therefore the irs did not correctly determine the amounts as explained at trial and in the exhibits the assessed penalties are based on employer’s quarterly payroll tax returns not on income_tax returns the quarterly returns are not in the record and there is no reason to believe that the procedures and records of the irs in assessing the penalties are incorrect finally petitioners argue that collection of the tax_liability was barred when their overpayment was applied to that liability in date their argument is based on the release of the federal_tax_lien in the lien however is independent of the liability which could be collected until the period of limitations extended by ms morris’ successive offers-in-compromise expired in see 136_tc_463 at that time collection efforts ceased with respect to the balance of the liability we have considered the other arguments of the parties they are irrelevant unnecessary to the result or otherwise lack merit decision will be entered for respondent
